Title: To Benjamin Franklin from Thomas Digges, 29 December 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr Sir
29 Decr. 80
I communicated what you desird in a letter of Octor. 18th. to the friend who has of late been often the subject of my letters. His reply was abundance of thanks to you, desiring His best wishes & respects &ca &ca. I have been out of the line of communicating with Him since about the 25th of last month, but I often hear from him by message of a Friend. His debts are heavy, & from examining His accounts I see no likelyhood of better days to Him than He at present experiences, at least for some time— It would seem to be a punishment to Him for late imprudencies. Another persons affairs are in a better train & likely soon to be adjusted.
I am as much concernd as you can be for the miscarriage of the picture— Mr B——ns letters mentiond the tracing of it as far as Lisle. Out of twenty or thirty parcels that I forwarded in like manner, it is a little unlucky that this, which I had more at heart than any other, should have thus miscarryd. The Porcelain is meant for you; & is a proof of the skill of a young artist here who may soon visit the person whose likeness it is.

Mr. T——ll, before His misfortune, finishd an exceeding good picture of W——n. —full length & very much admird as a good painting. It is now Engraving by a masterly hand & the print will be out in a very few days.— I am to have a companion to that picture, full length also, of the hoary headed F——n; which will also be engravd. I am sure it will be an equal good one to that already done of W——n. I know neither of these illustrious personages, but I am sure I shall be happy in holding on view good likeness’s of the two first men of America.— I think the young Artist will be much helpt in the likeness for the later by the little meddalions, the miniature lately sent a young Lady in a snuf box, by former pictures in possession of Friends, & by the Artists recollection of the hoary head.
I am thankful for your late attention to the business of a friend. My motive in that as in every prior application was for the publick good & Encouragement of the Arts. I never was or ever will be concerned in any pecuniary manner in these negotiations; unless I ask one for my sole use & purpose. You may rest assurd there has been no foul play, & that every one that I had any knowlege of succeeded properly and got safe— The last but one will be laid aside for very good reasons.
Your order for additional advance of pay to your Servants have been complyd with & the accot will be renderd thereof very soon—a great addition of numbers lately will make it come heavy. My own private accot cannot be got at for some days without very great inconvenience I being generally distant from all papers books &ca but it shall be very soon forwarded.
We have no news but what the publick newspapers will inform You— Sad devastation & havock in all the Wt Indies. Things are getting to a crisis here that Philanthrophy would wish to avoid— War, War, is the cry, & no matter whether with all the world or not. We Englishmen seem to have lost all political reason or foresight & are apparently bent upon throwing for the last stake & to compleat the ruin of the Country. Come out of Her my People says a good old book. And tho an Englishman holding considerable property here would to god it were in my power to go forth.— If I can be servicable to you or yours, You have only to mention it & my services shall be given.
I am Yrs. mo respectfully
WR
 
Notation: Decr 29 1780.
